Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      Note on 35 USC § 101

2.	 The claims are patent eligible because the claim limitations as a whole are directed towards the practical application of  “obtaining, based on the first energy consumption, the first body weight change, the second energy consumption, and the second body weight change, a result indicating the user capability of completing an intended fitness plan; and correcting a specified energy consumption of the user and a specified body weight change of the user in the preset time interval in the intended fitness plan based on the result.”

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowed because the closest prior art, Baarman et al. (Pub. No. US 2015/0093725) teaches a) receiving a selection of a weight loss program for the user, the weight loss program including a dietary regimen, b) measuring the user's caloric expenditure and change in body composition or body mass during the user's participation in the weight loss program, c) determining adherence to the weight loss program based on the measured caloric expenditure and the measured change in body composition or body mass, d) identifying a modification to the dietary regimen, and e) 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Flahety [‘961] disclose fitness programs and software applications capable of receiving personal information from a user and using the received personal information in conjunction with goals established by the user to generate a personalized fitness routine. The personalized fitness routine may include one or more exercise regimens developed to elicit the user's maximum effort over a calculated timeframe to reach the user's goals. Furthermore, the programs and software applications may include the ability to predict, 
Sugiyama et al. [‘711] discloses an information-processing system including: a first measuring unit that measures a body activity amount of a user; a second measuring unit that measures a body activity amount of the user; a calculation unit that executes a predetermined calculation based on at least the body activity amount measured by the first measuring unit and the body activity amount measured by the second measuring unit; and an output unit that outputs information based on a result of the calculation executed by the calculation unit. The information processing  system calculates the caloric expenditure resulting from body activity, i.e. an amount of calories burned by a user when performing a body activity, based on exercise intensity value of the body activity being performed by the user by a body weight of the user, and by an amount of time for which the body activity is performed. 
  
  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857